PER CURIAM.
In the consideration of respondent’s motion to strike petitioner’s brief, we have examined the record in this petition for a writ of certiorari to review an order of the Florida Industrial Commission hearing date September 13, 1968. The motion to strike is denied.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
Our consideration of the petition, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petition is therefore denied.
The attorney for the respondent is hereby awarded a fee in the amount of $250.00 for services in this Court.
It is so ordered.
CALDWELL, C. J., and THOMAS, ROBERTS, DREW and ERVIN, JJ., concur.